           Case 7:20-cv-00272-DC Document 9 Filed 02/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                               MIDLAND/ODESSA DIVISION

ESTER RUIZ-MINJAREZ,                               §
  Plaintiff,                                       §
                                                   §
v.                                                 §      Case No. MO:20-CV-00272-DC
                                                   §
TEXAN CREDIT CORPORATION,                          §
  Defendant.                                       §


                                      SCHEDULING ORDER

       The scheduling recommendations provided by the parties on February 4, 2021 (Doc. 8)
are adopted by the Court. Therefore, the following dates are entered to control the course of this
case:

        In lieu of a report on alternative dispute solution, the parties are ordered to mediate
this case pursuant to Local Rule CV-88(c) on or before thirty (30) days prior to the date of
the final pretrial conference. The parties must also ensure the provider files a notice of
outcome in compliance with Local Rule CV-88(i) within five (5) days of the mediation

       1. The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties by 4/2/2021, and each opposing party shall respond, in writing, by 4/16/2021.

       2. The parties shall file all motions to amend or supplement pleadings or to join
additional parties by 5/4/2021.

        3. All parties asserting claims for relief shall file their designation of testifying experts
and shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by
4/7/2021. Parties resisting claims for relief shall file their designation testifying experts and shall
serve on all parties, but not file the materials required by Fed. R. Civ. P. 26(a)(2)(B) by 5/3/2021.
All designations of rebuttal experts shall be designated within fourteen (14) days of receipt of the
report of the opposing expert.

        4. An objection to the reliability of an expert's proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within thirty (30) days of receipt of the written report of
the expert's proposed testimony, or within thirty (30) days of the expert's deposition, if a
deposition is taken, whichever is later.
           Case 7:20-cv-00272-DC Document 9 Filed 02/08/21 Page 2 of 2




        5. The parties shall complete all discovery on or before 7/6/2021. Counsel may by
agreement continue discovery beyond the deadline, but there will be no intervention by the Court
except in extraordinary circumstances, and no trial setting will be vacated because of information
obtained in post-deadline discovery.

       6. All dispositive motions shall be filed no later than 8/5/2021. Dispositive motions as
defined in Local Rule CV-7(c) and responses to dispositive motions shall be limited to twenty
(20) pages in length. Replies, if any, shall be limited to ten (10) pages in length in accordance
with Local Rule CV-7(e).

        7. The Final Pretrial Conference for this case is set for 1/7/2022 at 3:00 P.M. The
parties shall file their pretrial submissions in accordance with the provisions set out in Local
Rule CV-16(e). Pretrial submissions shall also be provided in a USB Flash Drive.

       8. This case is set for jury selection/trial on 2/7/2022 at 8:00 A.M.

       It is so ORDERED.

       SIGNED this 8th day of February, 2021.




                                       DAVID COUNTS
                                       UNITED STATES DISTRICT JUDGE
